j                    IN T H E U N ITED STATE S D ISTRICT COU RT
                     FO R TH E W E STERN D ISTRICT OF W RGIN IA
                                                                           cl
                                                                            -Egx'
                                                                                : OFFICEU.S.DISI COURT
                                                                                  AT ROANOKE,VA



                                                                                JUL
                                                                                       FILED

                                                                                  DE2 11 2218
                                                                                       .D LEY CLERK
                                 RO AN O K E D IW SIO N                        sY:         è,
                                                                                      DE/U CLERK
    JASON ROYCE ALLEN ,eta1.y
          D efendants-Appellant,                  Cid lAction N o.    7:18-cv-00134
                                                                      5:18-cv-00057
    V.


    JOHN P.FITZGERAI.D,
    A cdn Trustee forR e 'on Foury
                                                  By:H on.M ichaelF.U rbansld
                                                  ChiefUnited StatesDistdctJudge
          Plaintiff-Appellee.


                                M EM O RAN D U M O PIN IO N

          Thisisan appealofan ordetby the United StatesBankruptcy Cotutfor the W estetn

    DisttictofVitginiaputsuantto28U.S.C.j158(a)(1)andFed.R.Bankt.P.8001.OnFebruary
    12,2018,the banltruptcy court entered an order and m em orandum opinion resolving the

    adversaryproceeclingand on M arch 12,2018,thebankmlptcycouttgranted appellants'm oéon

    to am end thebankmlptcy couztorder.O n M arch 26,2018,appellantsftled an am ended noéce

    ofappealofthebanktuptcy court'sFebruaty 12,2018 ordet,asam ended.Forthereasonsthat

    follow,this courtAFFIRM S the bankmlptcy court's Febtuary 12,2018 order in part as it

    relatesto thepracécerevocaéon imposed agninstappellantsKevin Chetn,Jason Allen,and
    Law SoludonsCllicago,LLC,d/b/aUprightLaw,LLC (TTLSC'')andtheptacécerevocaéon
    andmonetarysancéonsimposed individuallyagainstappellantsDarren Delafield andlohn C.
    M organ,Jr.,REM AN D Sin partto thebankruptcy courtforconsidetaéon oftheabilityof
    Chezn,Allen,andLS/ topaythemonetarysancdonsimposedagainstthem,andVACATES



     Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 1 of 24 Pageid#: 170
the banknlptcy cotut's ozdetin partasitpertains to the m onetary sancéon im posed against

appellantEdm und Scanlan.



       Thiscase concetnsthe powetoftheU nited StatesBanktnaptcy Courtforthe W estetn

DisttictofVitginia to im pose practke and m onetary sanctions for conductitfound to be in

bad faith in connecéon with two consum erbanlm lptcy casesin thisdistrict.Thecaseitw olved

LSC,an Illinois consum er banlm lptcy 1aw flzm thatoperates on a nadonalbasis,afflliadng

with localbanktnpptcy attozneys.M en and Chern arem em bezsofLSC,with Chern serving as

its m anaging partner and Allen its cllief operating officer.Scanlan,nota lawyet,is LSC'S

execudve director.D elafield and M organ areVitginia lawyetsw ho,in associadon with LSC,

tepresented Tim othy and Addan W illiamsandJessica Scotq in theirChapter7 banlm zptcy
casesin thisdistzict.

       A fter a four-day triàl, the banktuptcy coutt found that LSC'S hatd-sell m azkeéng

pracdces and involvem entin a schem e,know n as the Sperzo Pzogram ,w hich operated to

unde= ine the secuzed posiéon of vehicle fm ance com panies, was in bad faith. The

bankruptcycourtim posed pracdceand m onetary sancdonson the appellants.The banktnzptcy

couttconcluded'
              .

              Consideting (1) the hard sell tacécs encoutaged on its sales
              people,(2)thettanscriptsoftheacmaltecordingsofthecalls
              with clients,(3) the lack of svperdsion and conttolover its
              salespeople in connecéon with the unauthorized pracdceoflaw ,
              due in no sm all patt to the com mission and sales sttazctute
              imposeduponthem,(4)thefocuson cash flow overprofessional
              responsibility,and (5)the participadon in the Sperto Program
              and the tecozd asa whole,including Upright's efforts to getthe
              W illiam ses and Scottto assertthe atlozney-clientprivilege in a
              thinly-veiled attem ptto coveritsown tracks,thisCourtbelieves

                                             2
 Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 2 of 24 Pageid#: 171
             that the Upzight D efendants have acted in bad faith and the
             privileges of LSC, Uptight Law, Chezn, and Allen to flle or
             conductcases,directly or indirectly,in the W estern D istrictof
             Virginia shallbe zevoked for a peziod of five (5) yeats.Tlnis
             includesany ftrm tIUtLSC,UprightLaw,Allen,orChern,directly
             or inditectly, have an ow nership interest in ot conttol over.
             Further,LSC,U pright,Chern,Allen,Scanlan and Sperro shallbe
             ûned collecdvely the smn of $250,000.00. Chern shall be
             separately and personally fmed the sum of$50,000.00 for his
             patécipation in and leadership of the Sperro schem e. Given
             LSC'S hnancialresoutcesand tevenuesin patécular,asreflected
             by itstax zetutnsand evidence ofreceiptsfrom residence ofthe
             W estern Disttict of Vitginia,these sum s are appzopriate in an
             effottto deterfuturem isconduct.A lessersancéon would notbe
             m ore appropziate.
                                       /

Banlm lptcyOpinion rfBankr.Op.''),ECFNo.75,at506-07.
      Thebanktnlptcy courtalso sancdoned D elaûeld and M organ,theVirginialawyers,for

theitindividualfnilings.Delafield'sprivilegetopracdcein thisdistrictwasrevoked forone(1)
yeatandhewassanctioned$5,000,tobepaid to theW illiam ses.M organ received an eighteen

(18)month revocation andwassancéoned$5,000,payableto llisclient,M s.Scott.
      Appellantsflled thisappealcontending thatthe banktnzptcy couttlacked the quthority

to impose the pracéce and m onetary sanctions. Fitst, appellants azgue that the pracéce

revocaéonisanitjuncéonastowllichthebanktnzptcycomtlackedjutisdicéon.Second,they
argue that the m onetary sancdons were im posed in d olation of due process as they were

excessive,and appellantshad no opporturlityto presentevidenceoftheirabilityto pay.Third,

appellants argue thatthe Urlited States Banktnzptcy Tm steewaived tlle ability to defend any

m onetary sancéon above $5,000.00.Folztth,appellants contend thatthe banl> ptcy cotut
exceeded its statutory and inherent pow ers in im posing the m onetary sanctions without

specifying the f'uttue m isconduct to be deterred.Fifth,appellants atgue Chern,M en and
                 .




Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 3 of 24 Pageid#: 172
Scanlanwetenotsubjecttosancdonsastheyhad noroleintheWilliamsandScottbankrlptcy
cases.Sixth,appellantsazgtze thatthe banktuptcy courtabused its discretion by sancéoning

the Vitginia lawyers.Seventh, appellants arpze that the m onetary sancéons im posed on

Scanlyn shotzld bevacated forlack ofevidence.These argum entswillbe addressed in tarn.l

                                                II.

       Disttictcoul'tshavejuzisdicéontohearappealsfzom fmaljudgmentsandordersofthe
banlm zptcy coutts.See28U.S.C.j158(a).Thedistdctcotutêeviewsffgfjindingsoffactbythe
banlmzptcycoutt...onlyforcleatezrozandlegalquesdonsatesubjecttodenovozeviem ''See
In re-lohnson,960F.
                  2d396,399(4thCir.1992)9seealsoInreDillon.189B.R.382,384(W.D.
Va.1995).2Thedistrictcouttffwillnotreyetsethettialcoutt'sfindingoffactthathassuppott
in the evidence unlessthatfinling is clearly wtonp''ln re ESA Envtl.S ecialists Inc.,709

F.3d 388,399 (4th Cit.2013).Thedisttictcourtmayonly considerevidencepzesented to the
bankruptcy court and naade pa< of dae record.Seeln re Dillon.189 B.R.at 3849 In re

Com uterD nanlicsInc.,253B.R.693,698(E.D.Va.2000).
       The questbn before the cout't is whethet the banlm lptcy coutt etted in im posing

sancéons on appellants pursuantto itsinherentpower and Banktntptcy Code j 105(a).
Appellantsassertthatthe bankmlptcy courtclid nothavetheauthority to im pose the ptacéce

revocationsorm onetarysancdonsin tlliscase.The cotutconcludesthatthebankmlptcy cotut

did have the authority to im pose the pracdce revocadon sancdons putsuantto itsinherent



1'
 l'hefactsareaddressedin greatdetailitlthebankmlptcycourt'sm em orandum opinion andwt
                                                                                    '
                                                                                    llnotberestated
here,exceptwhereperdnentto theissueson appeal.

2Urllessotherwisenoted,thecotzrthasom itted internalcitadons.

                                                 4
 Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 4 of 24 Pageid#: 173
    authozity and the authority to im pose m onetary sancdons putsuantto itsinherentauthority

,   augmentedbySecéon105(a).Howevez,thecourtfindsthatthebanlm lptcycouzterredbynot
    petm itting appellantsChezn,Allen,and LSC to presentevidenceregarding theitabilityto pay

    the sanctions and by sancéoning Scatalan, a non-lawyez,who was not itw olved in the

    underlying banknlptcy cases.

           JfFedezalcourtspossess cett/in inherentpowers,notconferred by rtzle or stattzte,to

    m anage their own affairs so as to acllieve the orderly and expedidous disposidon ofcases.''

    Good earTite& RubberCo.v.Hae er,           U.S.      ,137S.Ct.1178,1186(2017).Assuch,
    ffga) federalcotutalso possesses theinherentpower to regulate liégants'behavior and to
    sancdonalidgantforbad-faith conduct''In reW eiss,111F.3d 1159,1171 (4th Cit.1997)
    (citing Chambersv.NASCO,lnc..501U.S.32,43-44 (1991)).Futther,ffga)coqtthasthe
    inherentauthorityto disbatorsuspendlawyersfrom practice.''lnreEvans.80iF.2d703,706

    (4th Cit.1986).Thisinherentpowerto sancéon litigantsforbad-faith conductappliesto
    banlm lptcy cotuts,in addition to Ardcle lII cotuts.See In re W eiss,111 F.3d at 1171-72

    (tecognizingthesancdoningpowerin Chambersappliesto abanlm lptcycourt);seealsoInre
    Bowman,CasqNo.08-cv-339,2010W L 2521441,at*6(W.D.Va.June21,2010)(affi= ing
    banktnnptcy courtordet sancdoning attotney based on itsinherentauthority);In re Heck's
    Pro etées Inc., 151 B.R.739,765 (S.D.W .Va. 1992)(<fltis well-recognized ...that
    gbanlm zptcyqcotutshavetheinhezentauthority to impose sanctionsupon counselwho gare)
    found to haveacted in bad faith,vexaéously,wantonly orfotoppressivereasons').A coutt
    can sanction a party based on itsinherentpowerin conjuncéon with,orinstead of,other
    sancdoning statutesortules.ln l:eW eiss,111F.3d at1171;see also Cham bers,501 U .S.at50


                                                 5
     Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 5 of 24 Pageid#: 174
l   (f<But neither is a federalcoutt forbidden to sancdon bad faith conductby meansofthe
                                                               -

I

    inherentpowezsim ply becausethatconductcould also be sancdoned underthe statute orthe

    Rules').
           Flzttherm ore, banlm zptcy courts m ay take any acdon ot naake any detetnùnadon

    necessaryorappropdateto enforceorim plem entcouttordersorrules,ozto preventan abuse

    ofprocess.11U.S.C.j105(a).Secdon 105(a)providesbankruptcycouztswiththeauthot'ity
    toholdpardesorattorneysin ciyilcontempt.SeeInzeW alters,868F.2d 665,669(4th Cir.
    1989)9ln re Skinner,917 F.2d 444,447 (10+ Cit.1990)Solding thatfrsection 105(a)
    empowersbanluuptcy courtsto entercivilcontemptorders7).Putsuantto theauthorityto
    entezcivilcontem ptotders,bankruptcy couttscan Trsuspend an attorney from the pracdceof

    law,':ln ze Com utezD nanlics,253 B.R.at699,and ffentermonetarysancdons Elforcivil
    contempt.''InreSkinner,917F.2dat448.However,theimposiéonofsancdonsissubjectto
    proceduzal due process tequitem ents.See, e.g., In ze Ruffalo.390 U .S. 544, 550
                                                       -




    (1968)Soldingthatanattozneysubjecttodisciplineisendtledtoptocedutaldueprocess);In
    zeCom utezD natnics,253 B.R.at699.

           Putsuantto eitheritsinherentpowerotSecdon 105(a),thiscourtTfreviewgsjforabuse
    ofdisczetion agbanlmlptcyjcourt'sawardofsanctions.'?Sixv.GenerationsFed.CreditUnion,
    891F.3d 508,518-19 (4th Cir.2018).<<A gtriallcourtabusesitsdiscteéon whereithasacted
    arbitrarily oritraéonally,hasfailed to considerjudicially recogzu'zed factorsconsttaining its
    exetcise ofdisczeéon,ozwhen ithasrelied on ertoneous factualor legalpremises.''U nited

    Statesv.w elsh,879 1?.3d 530,536 (4t.h Cit.2018). ffunlessthesancéoning coutthasacted



                                                 6
     Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 6 of 24 Pageid#: 175
contrary to the 1aw orreached an unteasonable result,w ewillaf6t.m the sancdonsdecision.''

InreRimsat,Ltd.,212F.3d 1039,1046(7t1'1Cit.2000).
       The courtwillfustexanline the sanctionsasthey apply to the non-vitginia aaorneys,

Chern,Allen,and LSC.The courtwillthen turn to thesancéonsasthey apply to theVirginia

atorneys,D elaûeld and M ozgan.Finally,the courtwillreview the sanctionsas they apply to

non-attorney Scanlan.

                                             111.

       Thebane ptcy cotutim posed laot.h pracdceand m onetary sancdonsagainstthenon-

Vitginiaattotneys,Chezn,M en,and LSC.3Fitst,appellantsquestion whetherthe banlm lptcy

courthad the authority,either inherentor statutorily,to im pose the pracdce revocaéon on

attorneysthatdid notappearin theW estern DisttictofVirginia.Second,appellantsassettthat

thebankiuptcy cotuterred in im posing them onetarysancéons.

       a. PracdceRevocaéon

       A coutthas the inherentauthotity to disbat or suspend lawyers from pracdce as a

sancéon.See In re Sn der 472 U.S.634,643 (1985)9see also In re Evans,801 F.2d at706.
This authority is derived ftom the lawyer's role as an offk er of the coutt.1d.at 643.The

Suprem e Cout'thasstated thatgteatdisczedon m ustbegiven to the ttialcollf'ton decisionsto

suspend otdisbatan attotney:

              On onehand,theprofession ofan attozneyisofgreatim portance
              to an individual,and the prosperity oflliswhole life m ay depend
              on itsexercise.Therightto exerciseitoughtnotto be lightly or

3ThecourttreatsChern and Allen,aswellasthe1aw 5t'm LSQ asthenon-virgml
                                                                    ''aattorneys.SeeEnmon v.
Pros ectCa italCo .,675F.3d138,147(2dCir.2012)(Cfgtlhereisnoseriousdisputethatacourtmaysanction
alaw 6- putsuantto itsinherentpower').Accorclingly,theanalysisremninsthesameforthetwo at'torneys
and the1aw firm.



 Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 7 of 24 Pageid#: 176
                  capziciously taken from him . O n the othet, it is extrem ely
                  desitable thattherespectability ofthe batshould bem aintained,
                  and thatits harm ony with the bench should be preserved.For
                  theseobjects,someconttollingpower,somediscreéon,oughtto
                  zeside in the coutt.Tlais cliscretion ought to be exercised with
                  greatmoderaéonandjudgment;butitmustbeexercised;andno
                  otherttibunalcan decide,in a caseofzem ovalfrom thebat,wit.
                                                                            h
                  the sam em eansofitlform adon asthe couttitself.

    Ex arteButr 22 U.S.529,529-30 (1824);seealso ln reG.
                                                       L.5..745F.2d 856 (4th Cir.1984)
    (courtsTfhavetheauthorityto decide,withintheboundsofdueprocess,whowillbeadmitted
    to pzacéce').An appellatecouttowestfsubstantialdeferenceto the gttial)coutt''inreviewing
    a decision to disbar or suspend an attozney.In reEvans.801 F.2d at7069 see also In re

    M orrisse ,305F.3d211,217(4th Ciz.2002)(afflt-ming disbarmentofattorneyand notingthe
'
    ffgreat defeêence a reviewing colztt is dizected to show to the couzt wlaich im poses the

    clisbnt-ment').
          Theinherentpowerto dijbaran attorneym ustbe exercised with gteatcaution.Byrdv.

    Ho son,108F.App'x 749,756 (4th Cit.2004)(unpublished).Theextteme sancdon of
    disbnt-m entor suspension ffm ustbeexercised w1t.11thegreatesttesttnintand cauéon,and then

    only to the extentnecessaty,'?based on thezecord befote the court.United Statesv.Shaffer

    E ui .Co.11F.3d 450,461(4th Cir.1993);seealso Resoluéon Tr.Co .v.Bri ht,6F.3d
    336,340 (5th Cit.1993).Attorneysfacingpracécesuspension ateguaranteedtherightto fair
    noéce,butnotnecessatilytherighttoahearing.lnreChipley,448F.2d1234,1235(4thCit.
    1971)rTzoceduraldueprocessinadisbntmentproceedingdoesnotrequitethatahealingbe
    given to the attorney involved,buthem ustbegiven fai.
                                                        tnodceofthechatge againsthim and

    an oppottunityto explain anddefend hisactions').


                                                 8
     Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 8 of 24 Pageid#: 177
        H eze,the bankmlptcy courtinvoked its inherentauthority and tevoked the pracéce

privileges of Chetn,Allen,and LSC.4 Appellants azgue that the bankruptcy court lacked

authorityto sancéon Chern,Allen,and LSC becausethemisconductthatthebanktnlptcy cotut

found ctid notoccurin the underlying proceedingssub 'udice.Forthe reasonsstated below,

the court concludes that the bankmzptcy court clid notabuse its discretion in im posing the

practicetevocadon asto Chern,Allen,orLSC.5

                1. The Unauthorized PracticeofLaw

        Itisuncontested that Chern,Allen,and LSC did not appear before the banktnlptcy

coutt and appellants argue that the authority to suspend or revoke pracéce privileges only

apphesto attorneysthatatepracécing beforethecotut.Thecotutdisagtees.Asthecouttheld

in the August 1,2018 m em otandum opinion,itagreeswith the holding ofU nited Statesv.

Johnson,327 F.3d 554,560 (7t.
                            h Cir.2003).ln Johnson,theSeventh Circuitfound that<<a
court's pow er to zegulate and discipline attozneys w ho appeat before it extends to

nonm embers of the bar who engage in unautholized acévities affecdng the court.''J-I.
                                                                                    L


4 T'he courtnotes that in another case Sled agam    ' st LSC,the N oztherzz D istrict ofA labam a affirmed a
banlm lptcy court'sdecision to Tfrely upon itsinhetentauthoritytoimposenon-m onetarysancdonsy''inclucling
an l8-m ont.h pracdcerevocadon,againstLSC asaresultofafm dingofbad faith conduct.Law Sols.ofChica o
TJE v.Corbett,CaseNo.18-a-677,2019WL 1125568,at*3(N.D.Ala.Mar.12,2019).                             '
5 As a prelim inary matter,the court has alteady dete- ined that appellants'argum ent that the pracdce
revocadonisanitjuncdondisguisedasapracdcesuspension fal 'ls.Chern,Allen,andLSC contendthatthe
practicerevocadonwasanimpermissibleitjuncdonentereditzacaselackingjusdciabilitp Thecourtaddressed
thisvezy quesdon in am emorandum opinion ftled on August1,2018.ECF N o.112.Therein,the colzrtheld
RthatthePracdceRevocadonis,asamatteroflaw,notaninjuncdon.'?Thecourtneednotrestateitsreasoning
hereand adoptsentirelyitsopinion ftom theAugust1,2018m emorand'lm opinion.A ccordingly,thepracdce
tevocadon isnotanitjunction andthe couttfindsthatthebanlrtnlptcycourthad jttrisdicdon toimposethe
pracdcerevocation.SeealsoMatterofBanks,770F.App'x168,168-69(5thCir.2019),g-       ff
                                                                                   -g
                                                                                    zLaw Sols.Chica o
LLC v.UnitedStatesTr.,592B.R.624,630 (W.D.La.2018)(adopdng districtcourt'sopitzion affïtming
banktnxptcycourt'spracticerevocadon,EndingthataTfcourtdoesnotnecessarilyissuean V juncdon'when it
restdctsanatlorney'sabl'litytopracticewithinitsdistrict orregtllatethatpracdce').

                                                     9
 Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 9 of 24 Pageid#: 178
Likewise,underVitginia law ,lawyers are responsible for the unauthozized ptacéce (?flaw of

theirnon-lawyeremployees.Pt.6,j 1,RulesofSupreme Ct.ofVa.6Here,the bankruptcy
cokut found that the non-lawyet em ployees of LSC w ere consistently engaged in the

unauthodzed pzacéceoflaw affecdng thebanktuptcy court.SçeBanlct.O p.459-60,506-07.

       Chern and Allen,asm anaging pattnersofLSC,oversaw thisunauthodzed pracéce of

1aw thatwasfueled by LSC'Slligh-presstzte salesenvironm ent.TheLSC salesstaff,known as

Tfclientconsultants,'?ffengaged in nmnerousinstancesofptovicling im petm issiblelegaladvice

topotentialclients,albeitallegedviolatbnsofF=SC'Sjpolicies,andsomeofitwasjustouttight
wrong,such asadvising clientsto hidecollateralorleavecertain debtsofftheirschedules.'?Id.

at 510.The bankmlptcy couzt found that ffgcjoupled with the pressure to hit sales and
com m ission tatgets, the fact that sales people engaged in overreaclling conduct is not

sulprising''and Tfgtlhesampling oftheclientconsultants'actionsin thiscase,combinedwith
evidence as awhole,was enough to saésfy the gbank'tnzptcy cotut)tiat LLSQ has serious
oversightissues.''Id.at510-11,n.81.

      Allen also created and im plem ented the ffsales Play Book''that encouraged client

consultantsto ffcompeteagsinstotherlawyersforthezepresentation oftheclients.'?1daat503,
n.66.The Sales Play Book was <dreplete with laigh pressure sales tactics'' that m ade the

banktuptcy court deternaine that LSC was m ore concezned wit.
                                                            h closing the sale than

represendng theitclients.J.dxat458.Thebankruptcycouztw asespeciallyttoubledbytheffnow
ornever''pitch,thatincluded aHm e sensidveofferto potentialdebtorsand included scdpted
                                                               .




6Pt.6,j1,RulesofSupremeCt.ofVa.provides,itzpertinentpart:T'Anylawyerwho aidsanon-lawyerin the
unauthorizedpracdceof1aw issubjecttodisciplineandclisbnrment.''

                                             10
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 10 of 24 Pageid#: 179
language such as it is frbetter to ask for forgiveness than ask fot perm issiony'' when a

prospecdveclientsaid they needed tim eto discussthebanl
                                                      m zptcy flling with theirspouse.Id.

W hile clientconsultantswete instructed thatthey could notptovide legaladvice,ffin sevezal

instancesin the mattersbefore the gbankmlptcy court),thoseinstrucdonswerenotfollowed
by (LSQ non-attorneypersonnel.'?Li at459.Further,clientconsultantswerepaid abase
salav of$40,000,plusacommission tied to how manyprospectstheyclosed.J-
                                                                     d.a
       H ere,the clientconsultantswere itw olved ditectly with the debtorsin the underlying

casesand engaged in theunauthozized pracéceoflaw within thisdistdct.Forexam ple,anon-

lawyerclientconsultantlocated in Chicago gaveM s.Scottthelegaladvicethatshecotlld leave

a debtoffherbanktnlptcy schedule.J
                                 -I.
                                   L at460,n.12.Assuch,undetVirginialaw,Chern and
                                   .




Allen ate responsible for the unauthorized pracdce oflaw conducted by theiz suborclinates

becausethey aided them by trlinitng the em ployeesand implem enéng the SalesPlayBook in

theunauthodzed practiceoflaw.Pt.6,j1,RulesofSupzemeCt.ofVa.Even though Chern
and Allen arenon-m em bersoftheW estern DistrictofVirginia bar,theit failure to propetly

supervise their em ployees,which led to theunauthorized ptactice oflaw in thisdisttict,had

an im pacton the banktuptcy courtand the underlying proceedings.

             2. TheS erro Pro ram

       Thebanktnlptcy colzttfound thattheSpetro Program wasa ffscam from the start''and

held Chern zesponsible foritscreation and im plem entadon.Bankr.O p.503,506.TheSpetto

Pkogzam involved LSC clivnts surzendering theit hnanced cars to com panies operated by

nonpatty Btian Fenner.The Fennet enddesw ould tow cars outofcertain states,inclucling

Virgt
    'm'a,ffto Fenner-related storage lotsin N evada,M ississippi,ozIndiana forthe purposeof


                                            11
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 11 of 24 Pageid#: 180
trying to pêim esecured lenders,orhold thei.
                                           rcollateralhostage,w1t11excessivehookup,towing

and storagefeesthatwerecom pletelyunnecessarp''JILat468-73.InretutntheFennerenddes
                                                     -.




would payLSC'Sffclients'attorney'sfeesand fllingfeesin ordertogetthezeferralfrom (LSQ
to do it.77ld.at472.

        From the m om entChern em ailed theLSC partnersregarding the Sperro program ,he

w as alerted to the quesdonable natate ofthe business atzangem ent.1d.at472.To futther

evidencethism isconduct,potentialdebtozs,incluclingtheW illiam ses,w ereoffered theSperro

program byLSC'Sclientconsultantsbefotethedebtorconsulted * t.11an attorney.J-d.aat472,
504.7

        The banktnlptcy courtlaid outa detailed facttzalfinding regarclipg the creation ofthe

Sperro progzam .See Bankt.O p.468-78.In essence,Chetn created the program to increase

thespeedandlikelihood ofreceiptofattorneyfees.J-
                                               dxat503.Thebanlcruptcycotztt'sfinding
thatthe Spetto progtam wascreated and im plem ented in bad faith isam ply supported by the

record and isnotcleatly wrong.Id.at507.

               3. Li; adon M isconduct

        Chetn, Allen,and LSC also engaged in lidgation naisconductwhen appellants ffused

heavyhandedtacdcs,includingtextmessages,to tryandgetgscottandtheW illiamsesjto sign
conflictwaivers''to allow the appellantsto ffassertthe attozney-clientprivilegeon thei.
                                                                                      rbehalf

and attemptto shield theitfllesand IJJSC'SIfrom cliscovery.''Id.at482-83.
        Appellants spillsignihcant ink in theiz reply btief,ECF N o. 120, atguing that the

bankruptcy court's finding wascleatly erroneousthatLSC engaged in bad-faith conductby


7Such conductisalso furtherevidenceoftheunauthorizedpracdce oflaw.
                                              12
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 12 of 24 Pageid#: 181
atlem pting to gettheW illiam sesand Scottto assertthe attorney-clientprivilegein an aaem pt

to avoid the U nited States Tm stee's subpoenas.Bankr.O p.54.The court disagrees.A fter

reviewing the record,the couttfindsthatthere is sufikientevidence,including evidence of

m alv CIXIZIS,text m CSSV CS, afld PMOIRC cais fzonn LSC to the k/ilhannses regarding the

subpoenas,to suppottthe bankmlptcy court's finding thatLSC'S acdonsw ete done in bad

faith.Furtherm ore,in an attem ptto obfuscate LSC'S conduct,appellants azgue thatLSC'S

com m unicadonswith theW illiam seshad a sense ofurgency because LSC asked an in-house

lawyerffto help W illiam stwo#@JbefozetheW illiam ses'responsesw ere due.''D efs.'Reply Br.

10 (emphasisin origm
                   'a1).Anysuch delayinLSC retniningan in-houselawyettoassistwith
the subpoena response was of the appellants'own doing as there is no clnim that the

subpoenaswereservedorfiledkte.Finally,appellants'replybdeffailstopresentanyevidence

as to why LSC'S interacéons with M s.Scottpertnining to her subpoena were appropriate.

Accozdingly,the couttaffit'm s the bankm:ptcy cotut's finding offactthatLSC'S attem ptsto

get the W illiam ses and Scotl to sign the w aiver ofpotenéalconflictwas inappropriate and

Broundsforsancdons.

                 Connecéonsto theW estezn D istdctofVit 'nia

       Chezn,Allen,and LSC wete otherwiseinvolved lnoth with the underlying banlm lptcy

casesofScottand theW illiam ses,along with num erousothercasesin theW estern Disttictof

Virginia.Based on LSC'Shatd-selltacdcsand SalesPlay Book,itenteted into attotney-cliept

relaéonshipswith mulépleresidentsoftheW estern DisttictofVizginia,earning$821,156.52
in attorney'sfees.Bankt.Op.467.Ofthat,roughlyhalfofthefees,or$409,650.22,werefor
caseswhere they acttzally filed bankmlptcy peédons.LdaPriorto September2015,an LSC

                                            13
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 13 of 24 Pageid#: 182
fTteam of docum ent collectors'' would Rinterface vdfh dae chent and coEect az of the

docum entsremotely gand!an associateattozneyon staffin Chicago wotzld preparean initial
draftofthepetdon and do aniniéalSkypeinterview with theclient.8Jg.xat462.Therefore,at
least som e of the fees retained fot unflled legalw ork m usthave been earned by attorneys

workingoutsideoftlaisdistrict.ChernflptthertesdûedthattheRule2016$)disclosuresffwete
and stillareprepated in Claicago.'?Bankt.O p.497.M r.W illiam salso spokewith m uléplenon-

V irginialicensed attotneys,aboutvariousissues,including thelegalityoftheSperro program .

Id.at475.In theend,therecotd isclearthatlegalworkwasconducted byLSC attorneyswho

w ere outside of the W estern D istrict ofVitginia for clients in this districtand LSC client

consultants,also located outside ofthis disttict,iniéated the attorney-clientrelaéonsllip with

clientsin thisdisttict.Tllissufficiently establishesanexusbetween Chezn,Allen,and LSC and

thecasespenclingin thisdisttict.

       Finazy,appellants'azgum entthatChern,Allen,and LSC are beyond thereach ofthe

coutt'sinherentauthority because they did notappearbefore the courtm istakenly relieson

thewrongdefinitionofwhatconsétaztesthepracdceoflaw.TheRuleso?theSupremeCourt
OfATitg/
       'rn'a state:

               A Petson or entity engages in the practice of law when
               representing to another, by w ords or conduct, that one is
               authorized to do any of the following:(a) Undeztake for
               com pensation,ditectorindirect,to give advice or counselto an
               endty ozperson in any m attetinvolving the applicadon oflegal
               principlestofacts.@ Select,dtaftorcompletelegaldocuments
               oragteem entswhich affectthelegalrightsofan endtyorpetson.
               (c) Represent another enéty or person before a tdbunal.(d)
               Negodatethelegaltightsorresponsibilideson ùehalfofanothet
               entity otperson.

8TheW illiam s'& stinteracdon with LSC wasitlAugust2015.

                                               14
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 14 of 24 Pageid#: 183
Pt.6,j2,RulesofSupremeCt.ofVa.Here,theLSC clientconstzltantsroudnely engagedin
the unauthorized ptacéce oflaw,including giving legaladvice or counselfoz com pensaéon,

and lawyersnotadmitted in theW estern DisttictofVirginiaselected,drafted,and com pleted

legaldocum entswllich affected thelegaltightsofthe debtorsin theunderlying cases.Seealso

Johnson, 327 F.3d at 561 (<fln Illinois, the pracdce of law includes, at a nainimum,
representadon pzovided itl coutt pzoceedings along with any serdces rendezed incident

thereto,evenifrendered outofcoutt').Thefactthatallofthishappenedin Chicago andnot
physicallywithin thisdistrictisim m aterialbecauseitim pacted casesin tllisdisttict.

        The courtconcludes thatno m atter how you look atit,Chern,Allen,and LSC w ere

engaged in the pracéce of1aw in the W estezn D istricyofVirginia.Ftuther,the banlm lptcy

courthas the inheztntauthority to suspend otrevoke an gttorney'sability to appear before

them ,especially when the colzttconcludesthatthe attozney acted in bad faith.See Roadwa

Ex .lnc.v.Pi er,447U.S.752,767(1980);butseeInreRimsat,212F.3dat1047(af6tming
banlmlptcy sanctionsdespitebanktnlptcy couztnotexplicitly findingbad faitlal.Assuch,the
banlm lptcy courtclid noterrin zevoking Chezn,Allen,orLSC'Sauthority to pracdce befoze

theW estern DisttictofVitgt
                          'tlt
                             'aforfiveyears.g




9Thec'
     ourtalso fm dsthatappellants'argum entthatthesanctbnswereimposed solelyforprelidgadon conduct
iswithoutmedt.w hileitis ttaze thatçherrlcreated the Sperro program before the Scottand Williams'
banktnlptcieswer' e flled, the Sperro ptogram nevetthelesshad a ditectimpacton the underlying bankrllptcy
cases.Specifically,theitcarswere towed and sold by Sperro.Bankr.O p.476,480.T,ikewise,examples ofthe
unauthorized pracdce  .
                        of1aw cited by''
                                         the banlrrll*pt
                                                      '
                                                        c*y
                                                          '
                                                            courtalso occurred before theunderlyi'ng bankrlpptcy
caseswereftled,yetslmilarmisconductoccurreditltheunderle gcases,includingnon-lawyerclientconslzltants
advising M r.W illiam sto keep l'
                                liscarhidden untiltheSperro program could tow it.Bankr.Op.475.
                                                      15
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 15 of 24 Pageid#: 184
       b. hlonet    Spncdons

       A colzrt m ay ozder a m onetaty recovery under its inherent authority for bad faith

conductby attotneys.Six,891F.3dât519.ln addidon to thecourt'sinherentauthority,Secéon

105(a)oftheBanlmlptcyCodepreservestheauthorityofthecourtto ffsuasponte,takgeqany
acéon ...to preventtheabuse ofpzocess.''Forexam ple,federalcouttscan aw ard opponents

attotney'sfeesasa sanction forbad-faith conductrelying on eitheztheirinherentauthorityot

Secéon105(a).lnrelemsekClinic,P.A.,850F.3d150,159(4thCir.2017)(inherentauthority);
lnreRimsat,Ltd.,212F.3dat1048(inherentauthorityandSecdon105(a)).
       Appellants assert several issues resulting from the m onetary sanctions that the

banlmzptcycourtimposed:(1)thesancdonsviolatedappellants'dueptocessrightsasthefines
wereexcessive;(2)thesancéonsviolated appellants'dueptocesstightsastheappellantshad
noopportaznitytopresentevidenceoftheirabilitytopay;(3)thebanlttuptcycouttexceeded
its stataztory and inherent authority in im posing the m onetary sanctions without specifying

futuzemisconductto bedeterzed;and (4)theUnited StatesTrusteewaived anymonetav
sancdon above$5,000.00.Thecouttconcludesthatthebankmlptcycourthadtheauthorityto
im pose m onetaly sancdons,butthe am ountofthe sancdonsimposed in this case wassuch

thatappellantsshould have been given an opporm nityto be heard on theizability to pay.

                  ExcessiveSancdons

       Appellantsfttstatguethatthesancdonsim posedviolated appellants'dueprocessrights

because the sancdonswere excessive.Appellantstely on State Fatm M ut.Auto.lns.Co.v.

Cam bell,538U.S.408,418(2003),whichestablishedthteeguidepoststodetezrrlinewhether



                                             16
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 16 of 24 Pageid#: 185
apunitive sancdon awazd isgrossly excessive.loTheguidepostsate:<:(1)gtlhe degree of
reptehensibilityofthedefendant'smisconduct;(2)thedisparitybetween theacttzalorpotendal
hll.m suffetedbytheplaintiffand thepunitivedamagesaward;and (3)thedifferencebetween
thepunidvedam agesawatded ...and thecivilpenaléesauthorized orim posed in com parable

cases.''J-d.Applying tflese guideposts to the case atbar,the couttcannot conclude the

sancdonsagainstChetn,Allen,and LSC are excessive.

       First,thebankmzptcy courtconcluded thatthe hard-selltacdcsem ployed by the client

consultants,the lack ofsupervision ofthe clientconsultants,including the abilityforthem to

drinkbeetonthejob,thefocuson cash flow,theSperro ptogram,andalitanyofotherforms
ofmisconductallam ounted to teprehensible and bad-faith conduct.Bankt.O p.at507.The

courtconcludes thatthe recozd established is sufficient to support the banlm zptcy cotut's

conclusion thattheappellantsacted in bad faith.

       Second, appellants azgtze that the banlm zptcy court based its m onetary sancdons

prim atily on appellants'pastparticipadon in the Sperro schem e.Appellants further contend

thatthey term inated the Sperro program overtwo yearsbefore the banl
                                                                   m lptcy couttissued

itsjudgment.Wlùletheduraéon oftheSpetzo schememighthavebeen short,itdoesnot
otherwise absolve the appellants ofthe misconductor estabEsh thatthe banktuptcy court

abused itsdiscredon in im posing the sanctions.In fact,Chezn admitted thathe feltzem ozse

foz the Sperro program and thatitTrwasa hotrible mistake.''Banlct.Op.504,n.67.Rather

than dem onsttate the clisparity between the harm and the am ount of the sancéons,this


10Asthegovem m entproperly poirlts out,Cam pbellsetthe standard to review punitivedamages,and notthe
court'sinherentor stattztory authority to issue monetary reliefas a sanctbn.H owever,the court fmdsita
worthwhile com padson and willreview themonetac sancdonsunderthe Cam bellguideposts.

                                                 17
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 17 of 24 Pageid#: 186
aclm ission suppotts the bankruptcy court's conclusion that appellants' acéons wete

zeprehensible and com m itted in bad faith.

       A ppellantsalso assertthatthey miégated any hnt'
                                                      m by taking self-correcdvem easutes,

such astetrninaéng the Sperro program and changing the SalesPlay Book.The bankmzptcy

courtconcluded thatChern'stesHm ony rfwasnotcredible''when he claim ed he did itto self-

correct.In fact,Chetn Tfdecided to tetm inate''the Sperro program ffdue to avariety offactors,

one ofwbich wasChern leatning from one ofhislim ited partnersthata law suitwasftled by

AllyFinancialagninstSperro and othersalleging thattheappellantsin thatcasewerecom plicit

in converting itscollateral.''Bankr.Op.473.W hile itis ttue thatappellantszepaid Scottand

the W l
      'lliam ses theit ftling fees, it did not rniégate all the dam ages cause by appellants'

m isconduct.ll

       Appellantsseek to lim itthe ability ofthe bankruptcy couttto sancéon them beyond

the$5,000soughtbytheUrlited StatesTrusteeinitscomplaint.Plainly,thebankmxptcycoury
hasauthorityto im pose sancdonsaboveand beyond thatsoughtby theU rlited StatesTrustee

putsuant to Banlmlptcy Code j 105(a) based on a sufhcient factualrecord. Here,the
banlm lptcy couttfound thatTrggliven LSC'Sfinancialresotecesandrevenuesin pardctzlat,as
reflected by itstax retutnsand evidenceofreceiptsfrom residentsoftheW estern Distdctof

Vitginia,these sum sare appropriatein an effortto deterfuttzrem isconduct.''Bankr.O p.55.

Given theexttemenatuteoftheH sconductand the factthatLSC eatned over$800,000in
fees from residents ofthe W estetn D istrictofVirginia,the couttcannotconclude thatthe


11In foom ote 85,thebankmlptc'
                             y courtfound thatthe dam age to the W illiam sesand Scottwasdue to m ore
than justtheflling fee,includingthattheywereRputthrough much stress,anxiety,andZconvenienceitztllis
case,includinghavingtotaketimetoappearfordeposidonsand/orcomt''Banltr.Op.513,n.85.

                                                18
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 18 of 24 Pageid#: 187
am otm tofthe sancdonsiscleatertozotan abuse ofclisczetbn.SeeLaw SoludonsofChica o

LLC v.Corbett,CaseNo.18-cv-677,2019WL 1125568(N.D.Ala.Mat.12,2019)(affirming
$150,000sancdon aglinstLSC).
              2. Ability to Pay

      A ppellantsnextassertthatthe banlm lptcy cotzrtviolated theitproceduraldueprocess

rights by im plem enting a sanction thatw as 12 tim es that requested by the U nited States

Trustee withoutpeznnitting appellants to presentevidence regarding their ability to pay the

sanction.W hile thiscouttneed notdetetmineifIn teKunstler,914 F.2d 505,524 (4th Cit.
1990)appliesoutsidethecontextofFed.R.Civ.P.11violaéons,itsanalysisishelpfulinthis
context.The Fourth Citcuitheld thatffgwlhen the monetary sancdon islatge EIthepardes
shotlld genetally begiven th: opporturlity to submitafhdavitson theirûnancialstatus,orto

submitsuch otlaerevidenceasthecourt'sdiscredon permits.''J-
                                                          I.
                                                           L Here,thecourtfindsthata

$300,000sancéonissignificantlylargetowarrantappellants'needto azguetheirabilityto pay.
The banktuptcy couttdetermined thatChern,Allen,and LSC could pay the large sancéon

only based on Chezn and Allen'ssalaties,LSC'Stax retutns,and legalfeespaid byresidentsin

thisdistdct.Bankz.O p.507.Thecourtconcludesthattherecord establishedbythebankmzptcy

court did notsufficiently take into consideration appellants'ability to pay.Accozdingly,the

courtrem andsto thebanknlptcy couztforan evidenéary hearing on Chezn,Allen,and LSC'S

ability to pay them onetary sanctions.

                 D eterrence

      Appellantsatguethatthebankn'ptcy cotutexceeded itsstam toryand inhezentpow ers

by im posing m onetary sancdonswithoutspecifyingthef'utuzem isconductto bedetezred.The


                                            19
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 19 of 24 Pageid#: 188
banlçmlptcy couztconcluded thatthe sancéonswere im posed to dfdeter futute naisconduct.''

Bankr.O p.507.Itis clearfrom therecord the banknlptcy courtw anted to detez appellants

from continuing the heavy-handed salestactics em ployed by the client consultantspursuant

theSalesPlayBook entedngintoanotherprogtam similattoSpetro,and engaginginlidgadon
m isconduct.The cotzttfindsthatbased on tlésrecozd the im posidon ofm onetary sancéons

was notclearly ezroneousoz an abuse ofdiscredon,butrathetw asproperasa deterrentfor

f'uture misconduct.

                                             IV.

      Thebanktnlptcycourtimposedaone-yearpracdcerevocaéon and$5,000 sanction and

an eighteen-month pracdce zevocadon and $5,000 sancdon on Delaheld and M otgan,
respecévely.Appellantscloim thebanlm lptcy cotuterred in im posing thepracécetevocadon

and the m onetary sanctions for D elaheld and M organ's involvem entin LSC'Sm isconduct,

includingtheSpetto ptogram ,and thei.
                                    tindividualfsilingsin thezepresentaéon oftheitclients

werein ertor.Thecourtconcludesthatthe banlm lptcy courtestablished a record fm cling that

170th D elaheld and M organ acted in bad faith and,thus,did notabuseitsdiscredon orengage

in clearerrorby sanctioning D elafield and M ozgan.See Six,891 F.3d at519.

       ltis undisputed thatthe bankmlptcy court has the authority to im pose the practice

revocadon on D elafield and M organ.SeeIn reEvans,801F.2d at706.M oreover,asdiscussed

above,banktnlptcy courts have the authority, both putsuant to theit inherent pow ez and

Secéon 105(a),toimposesancéonson lidgantsforbad-faith conduct.See,.
                                                                  :..p.
                                                                      .,Six,891F.3d
at519;11U.S.C.j105(a).Becausethecourtreviewsthebankmlptcycourt'sdeterrnination for
an abuse ofdiscredon,the queséon isifTdithas acted arbito rily oz itrationally,has failed to


                                            20
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 20 of 24 Pageid#: 189
considerjudiciallyzecogluz
                         'edfactozsconsttainingitsexerciseofdiscretion,otgifjithasrelied
on erroneous facttzalorlegalpzemises.'?W elsh,879 F.3d at536.

        W it.
            h respect to D elaEeld,the banktnlptcy couttproperly acknowledged that he did

som ethingscorrectly in hisrepresentadon oftheW illiam sçs.Bankt.O p.508.H owever,asa

pnt-fnerofLSC,healso isresponsible forthe shortcom ingsofthe fttm .Thebanktnlptcy court

found that LSC'S attotneys regulatly ignozed, and to a certain extent, encoutaged, the

unauthorized ptactkeof1aw by LSC'Ssalesconsultants.Thebanktnxptcycourtrecognized that

Delaheldwasnotamanae gpartnerofLSC butfoundthatwasnotan excuseforviolae g
the ethical tules.12 A ccotdingly, D elaield,is responsible for the acts of the other LSC

attorneys.SeeVa.RuleofPtof.Conduct5.1(c).13
        The bankmpptcy coutt also found that D elafield engaged itlsom e misconductwith

respect to lzis representadon of the W illiam ses,including clnim ing to notknow about the

Sperro pzogzam during tlae 341 ctedhors m eetinpl4 Id.at508.In fact,despite D elaheld's

denial,ffhe knew SIIIwellwhatthe Spezro program wasand how itw orked.''12.
                                                                         .Therecord     .




12AppellantsarguethatD elafield and M organ werenotpartofthefïfvn'smanagem entand should notbeheld
responsible fottheSperzo pzogtam ortherampantunauthodzed pracdceof1aw atLSC.The couttfmdsthis
argum entdisingenuous.AppellantsargueChern,Allen,andLSC arenotEablefortlzem isconductbecausethey
werenotinvolved in thecasesbeforethebanktnzptcycourt.Yet,appellantsm aintain thatD elaseld andM organ
arealso notliablebecause theiritw olvem entwaslim ited to the casesbefore the banlrmlptcy coktrt.Therefore,
appellantswould have the courtdecide thatno partyis liable forthe bad-faith conductthatthe banlrtazptcy
courtfound.

15TheVirgl'm'aRuleofProfessionalConduct5.1(c)pzovides:ff
                                                       A lawyershallberesponsibleforanotherlawyer's
violadon oftheRulesofProfessionalConductif:(1)thelawyerordersor,withknowledgeofthespedfic
conductaradfiestheconductitwolved;or(2)thelawyerisapartnerozhasmanagerialautholityinthelaw fttm
in which the otherlawyerpracdces,orhasdirectsupervisoty authorityovertheotherlawyet,and knowsofthe
conductata tim e when its consequences can be avoided or midgated butfails to take reasonable rem edial
action.''

14A 341 cteditorsm eedngisam eedng convened by theUnitedStatesTrustee ofcreditorswherequesdonsare
presentedto thedebtor,underoath,pertniningtothebankruptcyfiling.11U.S.C.j341.

                                                   21
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 21 of 24 Pageid#: 190
teflects thatD çlafield frknew aboutthe Sperro program before he m et* t.
                                                                        11the W illiam ses''

andtheRule2016$)disclosure,thatDelaûeldflled,idendfiedthatSpetrowolzldpaythefiling
fee fottheW illinm ses.Bankt.O p.509.

         W ith respectto M ozgan,thesam eholdstl'ueasto lzisknowledgeand itw olvem entwith

the unauthorized pracdce oflaw atLSC and the use ofthe Sperro pzogram .H owever,the

banlm lptcy couztalso found thatM ozgan'sindividualfailingsin llisrepresentation ofScott

required a more sevete sancdon than D elafield.Specifically,M organ zelegated to hisnon-
law yet spouse,who w as em ployed asa paralegalin hisofûce,the tesponsibility to prepate,

zeview,and witnessthe signaturesofhisclient'speddons.Thebanlm lptcy couttfound thisto

berfbeyond thepale.''Bankt.O p.512.M organ fftlid notreview Scott'speétion orschedules.

. .
      gandjdid notwittaessScottsign them.''Id.at479.In fact,tfthefastémeM ozganjlaideyes
onJessicaScottwasatherdeposiéon onJune2,2017,nearly ayearand ahalfaftezhetcase
wasftled.''Ld.
             aat511.Instead,M organ had hisspousem eetwif.h Scottand sentalaw partner
to the 341 creditozsm eeting.

          Finally,the banktnlptcy couttrelied on 170th D elafield and M organ'spziordisciplinary

recordsbefore thiscourt,and others,to deteznnine thata lessersancdon would beineffecdve

to deter futute tnisconduct.Accotdingly,the couttconcludes the bankmzptcy colztt did not

abuseitsdiscreéon in im posing thepzacdcerevocadon orm onetarysancdonson D elafield or

M organ.

                                                V.

          Withrespectto Scanlan,thebankfnzptcycourtfoundlnim jointlyandseverallyliablefor.
thesancdonsim posed on Chezn,Allen,and LSC.Appellantsatguethatthesesancéonsshould


                                                22
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 22 of 24 Pageid#: 191
bevacated forinsufficientevidence,and the courtagrees.The banlm lptcy courtheld Chern,

Allen,Scaian,and LSC liable for $250,000 ofthe totalsancdonsimposed.As described
above,Chern,Allen,and LSC were inHm asely involved in the m isconductthat led to the

sancdons.H owever,Scanlan islinked to them isconductonly through hisownership interests

in MightyLegal,LLC,Juséva,LLC, and Royce M arkeéng,LLC,his leadership of LSC'S
         ,
             '          .




marketingefforts,and oneemailsenttoFennetregarclingtheSperro program.J-1.Lat456,507.

These connections are insufhcient to fmd that Scanlan w as zesponsible for any of the

m isconductleacling to the sancdons.Becausethe couttfindsthattherecozd doesnotsupport

sancéoning Scanlan,the court holds that the banlm zptcy court abused its cliscreéon and

vacatesthe m onetary sanctionsasthey apply solelyto Scanlan.

                                            W .

      For the reasons stated above,the courtAFFIRM S the bankmlptcy court's Februaty

12,2018,order,as am ended,in partasitrelatesto the pracdce revocadon ofChern,Allen,

and LSC and the practice revocation and m onetary sanctions of D elafield and M organ,

RR M AN D S in pattto the bankmlptcy colzttforconsidetation ofthe ability ofChetn,Allen,

and LSC to pay the m onetary sancéonsim posed againstthem ,and VACATES in partthe

sancdon asitrelatesto Scanlan.A corresponding Ordez consistentwith thisM em orandum

O pinion willbe entered thisday.




                                           23
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 23 of 24 Pageid#: 192
  Itisso O RD E RED .

                                 sntered, ?w/////1
                              f*f M *' V f                         i
                                 Mi      elF.Ut anski
                                   hiefUnitedStatesDistrictludge




                                    24
Case 5:18-cv-00057-MFU Document 9 Filed 12/11/19 Page 24 of 24 Pageid#: 193
